Citation Nr: 1335051	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  10-21 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinea pedis.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for irritable bowel syndrome, to include as secondary to posttraumatic stress disorder (PTSD) and to medication taken for PTSD and hypertension.

4.  Entitlement to service connection for hypertension, to include as secondary to medication taken for PTSD.

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to PTSD and medication taken for hypertension.  

6.  Entitlement to a rating in excess of 30 percent for PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to May 1970.  He also had an unverified period of service in the Reserves during the 1980s.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from adverse rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, in May 2009, November 2009, January 2010 and January 2011.  The record before the Board consists of paper claims files and an electronic file known as Virtual VA.

The May 2009 rating decision denied service connection for hypertension.  The November 2009 rating decision denied service connection for irritable bowel syndrome and denied a rating in excess of 30 percent for PTSD.  The January 2010 rating decision declined to reopen the claim for service connection for tinea pedis.  The January 2011 rating decision denied service connection for erectile dysfunction and diabetes mellitus.

The November 2009 rating decision also denied service connection for migraine headaches.  The Veteran perfected an appeal and in a June 2012 rating decision located in the Virtual VA electronic file, service connection for this disability was granted.  Therefore, that issue is no longer before the Board.  

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in August 2012.  A transcript is of record.  Following his hearing, the Veteran submitted additional evidence directly to the Board, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2013). 

The Board notes that the Veteran was previously represented by The American Legion.  He revoked their power of attorney in an August 2013 VA Form 21-4138.  As such, the Board will proceed accordingly.  See 38 CFR 14.631(f)(1) (2013).  

The issues of entitlement to service connection for hypertension and erectile dysfunction, as well as the issue of entitlement to a rating in excess of 30 percent for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A current diagnosis of diabetes mellitus is not of record.

2.  A current and competent diagnosis of irritable bowel syndrome is not of record.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for irritable bowel syndrome have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that VA's duty to notify regarding the claims for service connection for diabetes mellitus and irritable bowel syndrome was satisfied by letters sent to the Veteran in June 2009 and November 2010.  These letters addressed all of the notice elements and was sent prior to the initial unfavorable decisions by the AOJ in November 2009 and January 2011.  

The duty to assist was also met in this case.  The service treatment records are in the claims file.  All pertinent VA and private treatment records have been obtained and associated with the file.  

The Board acknowledges that it is remanding the claims for service connection for tinea pedis, hypertension and erectile dysfunction in pertinent part to obtain outstanding VA treatment records.  None of the records to be obtained in this case, however, would be relevant to the claims for service connection for diabetes mellitus or irritable bowel syndrome since none of the outstanding treatment records would establish a diagnosis during the appellate period, and both claims are being denied in the absence of a competent diagnosis of either condition.  See 38 C.F.R. §§ 3.303, 3.307, 3.309; see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In addition to obtaining all pertinent VA and private treatment records, a VA examination with respect to the claim for service connection for irritable bowel syndrome was obtained in February 2012.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record and the statements of the appellant, and the examiner provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim for service connection for irritable bowel syndrome has been met.  38 C.F.R. § 3.159(c) (4).  

The Board acknowledges that no VA examination was afforded to the Veteran with respect to the claim for service connection for diabetes mellitus.  VA is not required, however, to obtain an examination in the absence of evidence of a current disability.  See 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal concerning the claims for service connection for diabetes mellitus and irritable bowel syndrome at this time is not prejudicial to the Veteran.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.

Under section 3.310 of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

With regard to aggravation of nonservice-connected disabilities, for claims filed on or after October 10, 2006, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The baseline and current levels of severity will be determined under the VA Schedule for Rating Disabilities, and the extent of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks service connection for diabetes mellitus and irritable bowel syndrome on both direct and secondary bases.  In pertinent part, he asserts that irritable bowel syndrome is a secondary psychological medical condition to PTSD and that stress causes irritable bowel syndrome.  See May 2010 VA Form 21-4138.  In August 2012, he testified that medications for PTSD and hypertension caused his irritable bowel syndrome.  He also acknowledged that he had not been diagnosed with diabetes mellitus at the time of his August 2012 hearing.

Service treatment records are devoid of reference to complaint of, or treatment for, diabetes mellitus.  They do document that the Veteran was seen on two occasions in July 1968 with gastrointestinal complaints, at which time an impression of gastroenteritis was made.  See sick call treatment record.  The Veteran also reported frequent indigestion at the time of a December 1968 replacement examination, but denied stomach, liver or intestinal trouble and sugar or albumin in urine.  See report of medical history.  Clinical evaluation of his abdomen and viscera and endocrine and genitourinary systems following that examination, however, were normal.  See reports of medical examination dated January 1969 and May 1970.  The Board also notes that the Veteran denied frequent indigestion, stomach, liver or intestinal trouble, and sugar or albumin in urine, at the time of a September 1980 examination associated with his Reserve service.  See report of medical history.

Post-service medical evidence of record is devoid of reference to complaint of, or treatment for, diabetes mellitus or irritable bowel syndrome.  An October 2010 VA record indicates that lab results showed no diabetes, and the Veteran testified in August 2012 that he had not been diagnosed with the disease.  During a February 2012 intestinal conditions Disability Benefits Questionnaire (DBQ), although infrequent bloating/abdominal distention and a 2010 finding of diverticulitis was noted, the examiner indicated that the Veteran did not have, nor had he ever been diagnosed with, an intestinal condition, to include irritable bowel syndrome.  The examiner specifically reported that no evidence of ongoing symptoms consistent with chronic irritable bowel syndrome either during service or since service was found.  

The preponderance of the evidence of record is against the claims for service connection for diabetes mellitus and irritable bowel syndrome.  A current disability is the cornerstone of a claim for VA disability compensation and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  The Board acknowledges the Veteran's assertion that he has irritable bowel syndrome.  He is not competent, however, to provide a diagnosis of irritable bowel syndrome as this is a disability that originates internally and involves processes that cannot be directly observed, which is distinguishable from those types of disabilities that are capable of direct observation, to include a separated shoulder, varicose veins, and flat feet.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (lay person competent to testify to pain and visible flatness of his feet).  In addition, the Board attaches greater probative weight to the clinical findings of skilled professionals than to the Veteran's statements made in connection to his claim for VA benefits.

Without competent evidence of current diabetes mellitus and irritable bowel syndrome disabilities, service connection for diabetes mellitus and irritable bowel syndrome is not warranted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356   (Fed. Cir. 2001) (noting that there must be a diagnosis of an underlying disability to establish a claim for service connection).

As the preponderance of the evidence is against the claims of entitlement to service connection for diabetes mellitus and irritable bowel syndrome, the statutory provisions regarding resolution of reasonable doubt are not applicable. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus is denied.  

Service connection for irritable bowel syndrome is denied.  


REMAND

Additional development is needed in regards to the claim to reopen service connection for tinea pedis, the claims for service connection for hypertension and erectile dysfunction, and the claim for a rating in excess of 30 percent for PTSD.

As an initial matter, it appears that there may be outstanding VA treatment records.  The Veteran reported receiving treatment from the VA Medical Center (VAMC) in Little Rock between 1971 and 1973 and from the VAMC in Chicago between 1973 and 1982.  See July 1986 VA Form 21-4138.  He reported receiving treatment from a VA facility in Los Angeles during the 1970s at the time of a January 1999 VA hearing.  

The earliest record of treatment from the Little Rock VAMC is dated July 1983 and while the Board acknowledges that records from this facility were requested dating back to 1970, it is unclear whether records dated prior to July 1983 do not exist.  It is also unclear whether the records obtained from this facility comprise the Veteran's entire record, since it appears from review of the claims folder that records dated prior to July 1999 and between August 1999 and July 2004 may be outstanding.  There is no indication that records from the VA facilities in Chicago or Los Angeles were ever requested.  On remand, any outstanding records must be obtained, as should records from Little Rock dated since June 2012.  

Review of the Veteran's VA treatment records on Virtual VA reveals that he underwent an Agent Orange worksheet in 2010, which was scanned from VISTA imaging in June 2010.  Review of the available records does not indicate that the worksheet has been included.  On remand, a specific request for this document must be made.  

The Veteran testified in August 2012 that he received private treatment for PTSD from an unnamed provider and the Vet Center.  On remand, efforts should be made to obtain any private treatment records for PTSD dated since May 2008.  Efforts should also be made to obtain the Veteran's complete records from the Arkansas Primary Care Clinic, P.A., as an April 2010 letter indicates that the Veteran has been diagnosed with PTSD and erectile dysfunction.  

The Veteran seeks service connection for hypertension and erectile dysfunction as secondary to PTSD.  No VA examination has been conducted in conjunction with these claims.  That must be rectified on remand.  See 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The VA examination conducted in January 2012 in conjunction with the Veteran's claim for a rating in excess of 30 percent for PTSD does not appear adequate for rating purposes, as the examiner did not report on current symptomatology.  Another VA examination should be obtained on remand.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013). 

Accordingly, the case is REMANDED for the following action:

1.  Request VA records from the Little Rock VA Medical Center dated prior to July 1983, prior to July 1999 and between August 1999 and July 2004.  If any of these records are in a retired or archived status, efforts should be made to acquire the records.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

2.  Request the Veteran's complete VA treatment records from the VA facilities in Chicago and Los Angeles.  If any of these records are in a retired or archived status, efforts should be made to acquire the records.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

3.  Request that the Central Arkansas Healthcare System associate the 2010 Agent Orange worksheet, which was scanned from VISTA imaging in June 2010, with the claims folder.  

4.  Obtain the Veteran's treatment records from the Central Arkansas Healthcare System, dated since June 2012.  

5.  Ask the Veteran to identify all private treatment he has received for PTSD since May 2008.  Make arrangements to obtain any identified records.

6.  Make arrangements to obtain the Veteran's complete treatment records from the Vet Center and from the Arkansas Primary Care Clinic, P.A. 

7.  Schedule the Veteran for an appropriate examination to determine the etiology of any manifested erectile dysfunction.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review. 

All indicated studies should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner is to answer the following questions:

(a) Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed erectile dysfunction had its onset during active service or is related to any in-service disease, event, or injury?

(b) If the answer to (a) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected PTSD caused any diagnosed erectile dysfunction?

(c) If the answer to (a) and (b) are no, is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected PTSD aggravated (i.e., caused an increase in severity of) any diagnosed erectile dysfunction? 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of erectile dysfunction disorder (i.e., a baseline) before the onset of the aggravation. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

8.  Schedule the Veteran for an appropriate examination to determine the etiology of any manifested hypertension.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review. 

All indicated studies should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner is to answer the following questions:

(a) Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed hypertension had its onset during active service or is related to any in-service disease, event, or injury?

(b) If the answer to (a) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected PTSD caused any diagnosed hypertension?

(c) If the answer to (a) and (b) are no, is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected PTSD aggravated (i.e., caused an increase in severity of) any diagnosed hypertension? 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of hypertension disorder (i.e., a baseline) before the onset of the aggravation. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

9.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his PTSD.  The claims folder must be made available to and reviewed by the examiner.  All appropriate tests and studies must be accomplished and all clinical findings reported in detail.

10.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

11.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


